Case 2:19-mj-04579-SMV Document1 Filed 12/30/19 Page 1 of 2
* bn
AO 91 (Rev. 01/09) Criminal Complaint
UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
V. ) —
) Case No: \Q U9 YS
Martin NAR VAEZ-Merino
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of December 26, 2019 in the county of Hidalgo in the State and District of New Mexico,

the defendant violated 8 U.S.C. §1326(a)(1)/(b)(2\(Re-Entry After Deport Agg Felon), an offense described as follows:

 

an alien, who had been previously arrested and deported from the United States, subsequent to being convicted of an
aggravated felony, to wit: Aggravated Sexual Assault -V >=13 and <16-D, and who had not received the consent of the
appropriate authority of the United States to reapply for admission into the United States, was found in the United States,
being willfully in the United States unlawfully.

This criminal complaint is based on these facts:
On December 26, 2019 Agents of the Lordsburg, New Mexico Border Patrol Station encountered the defendant in
Hidalgo County, New Mexico. The defendant was questioned as to his citizenship to which he stated that he was a citizen
of Mexico illegally present in the United States. The defendant did not cross through a lawful Port of Entry; therefore, he
was not admitted or paroled by an Immigration Officer. Immigration checks revealed that the defendant was last removed
from the United States to Mexico on September 04, 2018 through Laredo, TX.

Continued on the attached sheet.
C asia 's signature

Kevin Rodriguez Olan Agent
Printed name and title

 

Sworn to before me and signed in my presence.

Date: December 28, 2019

 

 

o
¥ Judge's Signature

STEPHAN M. VIDMAR

Printed name and title

City and state: Las Cruces, N.M.

 
 

Case 2:19-mj-04579-SMV Document1 Filed 12/30/19 Page 2 of 2

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Martin NARVAEZ-Merino

Continuation of Statement of Facts:

Criminal record checks revealed that the defendant was convicted of Aggravated Sexual Assault -V >=13 and <16-D and
was sentenced to 7 years imprisonment. There is no evidence to show that the defendant has applied for or received
permission from the proper authorities to be or remain in the United States.

Continuation of Statutory Language:

 

MZ

Signature of Judicial Offi¢er Signature of Complainant

 

Rodriguez Olan, Kevin

 

Filing Agent
